Citation Nr: 1146446	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable disability rating for left hip bursitis. 

2. Entitlement to an initial compensable disability rating for right hip bursitis.

3. Entitlement to an initial compensable disability rating for uterine fibroids.

4. Entitlement to an initial compensable disability rating for residuals of a left foot scar.

5. Entitlement to an initial compensable disability rating for residuals of a right foot scar.

6. Entitlement to an initial disability rating greater than 10 percent for a low back disability. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran subsequently moved to the jurisdiction of the RO in Houston, Texas, which retains jurisdiction in this appeal.  The May 2007 rating decision granted, in pertinent part, the Veteran's claims of service connection for left and right hip bursitis, uterine fibroids, residuals of left and right foot scars, and assigned initial noncompensable ratings for each of these disabilities.  The rating decision also granted service connection for a low back disability and assigned an initial 10 percent rating.  

The Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in October 2009.  A transcript of this proceeding has been associated with the claims file.  

In February 2010, the Board remanded this case for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In response to the June 2011 Supplemental Statement of the Case (SSOC), the Veteran submitted a July 2011 statement requesting that the RO obtain her VA treatment records from January 2011 to the present because she had received treatment for the claimed disabilities.  Later in July 2011, she submitted an additional statement indicating that she thought her representative had requested her most recent treatment records.  The most recent VA treatment records in her claims file are from January 2011 and there is no evidence that the RO has attempted to obtain the records identified in the Veteran's July 2011 statement.  On remand, the RO must attempt to obtain the VA treatment records described by the Veteran.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records that may exist for the period from January 2011 to the present. If no records are available, the claims file must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2011). 

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


